ACCEPTED
                                                                          01-14-00687-CV
                                                               FIRST COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    10/12/2015 5:27:06 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                  No. 01-14-00687-CV

                                                         FILED IN
                       IN THE                     1st COURT OF APPEALS
               FIRST COURT OF APPEALS                 HOUSTON, TEXAS
                   HOUSTON, TEXAS                 10/12/2015 5:27:06 PM
                                                  CHRISTOPHER A. PRINE
                                                           Clerk

THE BETTER BUSINESS BUREAU OF METROPOLITAN HOUSTON,
   INC., THE BETTER BUSINESS BUREAU OF METROPOLITAN
  HOUSTON EDUCATION FOUNDATION, DAN PARSONS, CHRIS
   CHURCH, CHURCH ENTERPRISES, INC., GARY MILLESON,
 RONALD N. MCMILLAN, D’ARTAGNAN BEBEL, MARK GOLDIE,
          CHARLIE HOLLIS, AND STEVEN LUFBURROW,
                                     Appellants,
                          v.
           JOHN MOORE SERVICES, INC. AND
           JOHN MOORE RENOVATION, LLC,
                                     Appellees.
  APPELLANTS’ RESPONSE TO APPELLEES’ MOTION FOR
     EXTENSION OF TIME TO COMPLETE MEDIATION
                        AND
 REPLY IN SUPPORT OF APPELLANTS’ MOTION TO VACATE
 MEMORANDUM ORDER OF REFERRAL TO MEDIATION AND
                  RELATED ORDERS

                           Lauren B. Harris
                           Texas Bar No. 02009470
                           lharris@porterhedges.com
                           Jeffrey R. Elkin
                           Susan K. Hellinger
                           M. Harris Stamey
                           PORTER HEDGES LLP
                           1000 Main Street, 36th Floor
                           Houston, Texas 77002
                           Telephone: (713) 226-6624
                           Facsimile: (713) 226-6224
                           Attorneys for Appellants
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants The Better Business Bureau of Metropolitan Houston, Inc. (the

“Houston BBB”), The Better Business Bureau of Metropolitan Houston Education

Foundation, Dan Parsons, Chris Church, Church Enterprises, Inc., Gary Milleson,

Ronald N. McMillan, D’Artagnan Bebel, Mark Goldie, Charlie Hollis, and Steven

Lufburrow (collectively, the “Houston BBB Defendants”) file this response to

Appellees’ Motion for Extension of Time to Complete Mediation and reply in

support of Appellants’ motion to vacate the Memorandum Order of Referral to

Mediation and related orders and would respectfully show the Court as follows:

      After the Houston BBB Defendants filed their Motion to Vacate

Memorandum Order of Referral to Mediation and Related Orders (“Motion to

Vacate”), Appellees John Moore Services, Inc. and John Moore Renovation, LLC

(collectively, “John Moore”) filed an opposition to that motion and, in a separate

filing, requested another extension of the mediation deadline based on the illness of

John Moore’s counsel. For the reasons stated in the Motion to Vacate, the Houston

BBB Defendants oppose John Moore’s request for another extension of the

mediation deadline.

      This is an accelerated, interlocutory appeal based on the Texas Citizens’

Participation Act, a statute that is intended, among other things, to affect a prompt

resolution of certain claims. Yet, this serial litigation has been ongoing for years



                                         2
and this appeal has been effectively abated for six months. The prior delays have

thwarted the Legislature’s intent and prejudiced the Houston BBB Defendants, and

any additional delay would only compound those circumstances.1 The Houston

BBB Defendants simply seek to have this appeal decided so this litigation can

proceed to a conclusion.

      For these reasons, the Houston BBB Defendants respectfully request that

Appellees’ Motion for Extension of Time to Complete Mediation be denied in its

entirety and that the Court vacate its April 1, 2015 Memorandum Order of Referral

to Mediation and the related orders extending the mediation deadlines.

Dated: October 12, 2015.




      1
        Notably, John Moore does not dispute that the prior extensions of the mediation
deadline have prejudiced the Houston BBB Defendants. It only argues, wrongly, that
another extension “would not create any further prejudice for Appellants.” Appellees’
Response at 2.



                                          3
Respectfully submitted,

PORTER HEDGES LLP


By:     /s/ Lauren Beck Harris
      Lauren B. Harris
      Texas Bar No. 02009470
      lharris@porterhedges.com
      Jeffrey R. Elkin
      Texas Bar No. 06522180
      Susan K. Hellinger
      Texas Bar No. 00787855
      M. Harris Stamey
      Texas Bar No. 24060650
      1000 Main Street, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 226-6624
      Facsimile: (713) 226-6224

   ATTORNEYS FOR APPELLANTS
   THE BETTER BUSINESS BUREAU OF
   METROPOLITAN HOUSTON, INC.,
   THE BETTER BUSINESS BUREAU OF
   METROPOLITAN HOUSTON
   EDUCATION FOUNDATION, DAN
   PARSONS, CHRIS CHURCH,
   CHURCH ENTERPRISES, INC., GARY
   MILLESON, RONALD N.
   MCMILLAN, D’ARTAGNAN BEBEL,
   MARK GOLDIE, CHARLIE HOLLIS,
   AND STEVEN LUFBURROW




  4
                          CERTIFICATE OF SERVICE

       Pursuant to Rules 6.3 and 9.5(b), (d), and (e) of the Texas Rules of Appellate
Procedure, this is to certify that on this 12th day of October 2015, a true and
correct copy of the foregoing was served on the following counsel of record by
U.S. first class mail and by electronic delivery as follows:


            Lori Hood
            Bobbie L. Stratton
            Baker Donelson Bearman Caldwell & Berkowitz, P.C.
            1301 McKinney Street, Suite 3700
            Houston, TX 77010
            (713) 650-9700
            (713) 650-9701

            Attorneys for Appellees John
            Moore Services, Inc. and John
            Moore Renovation, LLC

                                                /s/ Lauren B. Harris
                                                Lauren B. Harris

5122501v3




                                            5